Clare, J. :
The answer of a witness to a collateral question, drawn out on cross-examination, is ordinarily conclusive ; but this is subject to the exception that when, as in this case, the impeaching or collateral question is as to a declaration of the witness and is asked to show the temper, bias or disposition of the witness; and he is given the time and place of the alleged declaration, the opposite party is not bound by the answer, but may contradict him by other evidence. 1 Greenleaf Ev., Sec. 460; State v. Patterson, 24 N. C., 346; Jones v. Jones, 80 N. C., 246.
When the judge fails or omits to recapitulate any portion of the evidence which a party deems material, he must call it to the judge’s attention at the conclusion of the charge, that he may have opportunity to correct the omission. It is too late to except to the omission for the first. *428time after verdict. State v. Grady, 83 N. C., 643 ; State v. Reynolds, 87 N. C., 544.
The exception to the charge, in the particular specified, is also without merit.
No Error.